Citation Nr: 0723869	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-35 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the residual conditions of a neck 
injury. 


FINDINGS OF FACT

1.  The veteran is not shown to have residuals of a claimed 
neck injury from service.

2.  The veteran's degenerative disc disease of the cervical 
spine first manifested not earlier than June 2001 and is not 
related to service or any event of service origin.  


CONCLUSION OF LAW

The veteran does not have residuals of a claimed neck injury 
which were incurred in or aggravated by service and 
degenerative disc disease was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003; a rating 
decision in April 2004; and a statement of the case in 
September 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Although the RO failed to notify the veteran of 
the criteria for the assignment of a rating and effective 
date, service connection will not be granted in this case.  
Therefore, no rating or effective date will be assigned.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has not obtained an examination for reasons discussed 
below.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.




The veteran served as a pilot in the U.S. Navy.  He contends 
that his degenerative disc disease of the cervical spine was 
caused by an injury in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 1112(a) 
(1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even if there is no official record of such 
incurrence.  38 C.F.R. § 3.304 (d).  

Service personnel records showed that the veteran served in 
the Asia-Pacific Theater of Operations as a Navy pilot.  The 
records do not show any combat awards.  

Service medical records are not available and are presumed to 
have been destroyed in a fire.  In January 2004, the National 
Personnel Records Center reported that and extensive and 
thorough search was conducted, that the records were not 
located, and that any additional searches would be futile.  
When the veteran's medical records are lost the Board has a 
heightened duty to assist the claimant in developing the 
claim.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The 
veteran did submit some private medical records and in 
response to the November 2003 RO request for evidence, the 
veteran reported in February 2004 and again March 2004 that 
the VA had all that he had and he had no other evidence.  He 
did not describe the approximate date, location, nature of 
his claimed injury, events leading to the injury, or any 
treatment that he received after the events.  In his 
September 2003 claim, he stated only that he injured his neck 
while flying.  He did not state that the event occurred in 
combat.  Absent any additional information from the veteran, 
VA is unable to seek additional relevant records in the 
possession of the government relevant to his claim.   

Outpatient treatment records from a private physician in 
February 2000 and August 2000 showed no symptoms of neck 
discomfort or reports of a previous injury.  In June 2001, a 
private physician reviewed the results of a thoracic X-ray.  
The physician noted no history of injury and diagnosed 
hypertrophic and degenerative changes of the thoracic spine 
and mild scoliosis.  Hypertrophy is the enlargement or 
overgrowth of an organ or part due to the increase in size of 
the cells composing it.   McIntosh v. Brown, 4 Vet. App. 553, 
556 (1993).  There was no evidence of an acute compression 
fracture.  



In September 2002, a private physician noted the veteran's 
reports of a sudden worsening of chronic pain in his neck and 
thoracic spine.  The physician did not note any reports or 
history of injury.  X-rays of the cervical spine showed 
advanced multilevel degenerative disc disease and facet 
disease.  The physician prescribed medication for pain and a 
physical therapy evaluation.  Records of subsequent 
examinations by this physician in March 2003, June 2003, and 
April 2004 do not show symptoms, on-going diagnosis, or 
treatment for neck pain.  However, in June 2004, the 
physician noted only the veteran's concern about VA medical 
treatment for the condition.  

The Board concludes that the veteran has degenerative disc 
disease of the cervical spine that is not a result of a 
claimed injury from service.  The disease first manifested 
not earlier than June 2001, many years after service.  
Physicians have not noted reports from the veteran or in 
medical history that an injury occurred during or after 
service.  The physicians diagnosed a degenerative, not 
traumatic, form of spinal disease.  Service connection is not 
warranted because there is no credible lay or medical 
evidence of an injury in service and no medical evidence to 
relate his current disease to any aspect of service.  The 
Board acknowledges the veteran's assertions that he was 
injured while flying.  However, the Board concludes that this 
statement, made many years after service and when viewed in 
the context of medical evidence where there are no complaints 
or reference to an injury in service lessens its probative 
weight.  The Board finds the assertions of a claimed neck 
injury in service causing a current disability are not 
credible since he never reported an injury to his medical 
providers in the years since service and did not provide any 
details of the circumstances of the alleged injury in service 
that would assist in his claim.  

VA will provide an examination and medical opinion, when 
necessary, if there is competent lay or medical evidence of a 
current disability, establishes that the veteran suffered an 
event, injury, or disease in service, and indicates that the 
disability or symptoms may be associated with the event or 
injury.  38 C.F.R. § 3.159 (c) (4).  Here, the medical 
evidence is silent on any history of injury, and the veteran 
did not provide credible details of the occurrence of an 
event or injury in service.  Physicians have diagnosed his 
disease as degenerative or related to cell 


growth.  As there is no evidence that the veteran suffered an 
injury or that a chronic degenerative disease first 
manifested in service or within one year of discharge, a VA 
medical examination and opinion is not necessary to decide 
the claim.  

The veteran contends that because his service medical records 
are unavailable, he should receive service connection under 
the "benefit of the doubt" doctrine.  A veteran has the 
responsibility to present and support a claim for benefits.  
The doctrine is for application when there is an approximate 
balance of positive and negative evidence.  

The Board does not question the sincerity of the appellant's 
conviction that his neck disability is related to service.  
However, while he is competent to report his symptoms, his 
assertions are not considered credible, as discussed above, 
in view of the number of years that have passed and that he 
did not report such injury when seeking treatment or 
reporting his medical history.  His assertions alone are not 
persuasive.  In addition, as a lay person, he is not 
competent to provide a medical etiology merely by his own 
assertions because such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Here, the weight of the credible evidence demonstrates that 
the veteran's current degenerative disc disease of the 
cervical spine first manifested many years after service and 
is not related to his active service and there is no credible 
evidence that the veteran has current residuals of a claimed 
neck injury from service.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the residuals of a neck injury is 
denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


